DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for associating a standard numerical age to an attribute of geological data from disparate locations…., comprising: “generating a standardized geological age dataset by standardizing geological data to a global reference age based on a dimension of the geological data, a local geotemporal marker, and a dimension to age function”, under the broadest reasonable interpretation, this step could reasonably fall within a mental process or otherwise could be performed mathematically. The further step of (independent claim 9): “obtaining parameters, wherein the parameters comprise one of a target geological attribute, a volume of interest, and target global reference ages; generating a refined geological dataset by refining the standardized geological age dataset based on the parameters; and generating a first representation of an age slice using visual effects to depict at least a portion of the refined geological dataset”; under the broadest reasonable interpretation, could reasonably fall under a mental process. Therefore, the claims are directed to an abstract idea, by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a pencil and a piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a computer system that includes a physical computer processor and electronic storage”, and “machine readable instruction” either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)), and the additional of: “storing the standardized geological age dataset, the standardized geological age dataset comprising the dimension of the geological data assigned with the global reference ages and the corresponding local geotemporal marker assigned with the global reference ages (claim 1 and 15) and displaying the first representation (claim 9)” merely amount to post solution activities that are well-know, routine and conventional activities; and does not add anything meaningful to the recited abstract and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.', and”, could clearly amount to post-solution activities.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application (Step 2A), the additional elements of using computer components amount to no more than mere instructions previously known in the industries to perform the abstract that are well-know, routine and conventional activities, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-8, 10-14, 16-20 merely include limitations pertaining to: “a graphical user interface, obtaining parameters, wherein the parameters comprise one of a target geological attribute, a volume of interest, and a target global reference age; generating a refined geological dataset by refining the standardized geological age dataset based on the parameters; generating a first representation of an age slice using visual effects to depict at least a portion of the refined geological dataset; and displaying the first representation” (claims 2 and 16) in which all of the limitations are shown in claim 9 and addressed above and thus are not patent eligible for the same reasoning as claim 9; “generating a second representation of an age window using visual effects to depict at least a portion of the global reference ages and at least a portion of the corresponding local geotemporal marker; and displaying the second representation” (claim 3, 10, and 17), except for the representation being a second, these limitations are similar to that of claim 9 and thus are not patent eligible for the same reasoning as claim 9. Claims 4 , 1, 18 “wherein the target geological attribute comprises one of an isopach, paleobathymetry, paleotopography, lithology, facies, pressure, paleo-pressure, temperature, paleo-temperature, vitrinite reflectance, density, paleo-environment, mineralogy, bio-abundances, biofacies, biozones, bioclusters, geomechanical, geochemical, magnetization, conductivity, velocity, geochronological, thermochronological, radiometric, petrophysical, porosity, permeability, fluid composition, production data, drilling data, electric logging data, well penetration, ownership, and rights” which merely includes what the geological attributes includes, similar to that of the independent claims 1, 9, 15 and thus are further not patent eligible for the same reasoning.  Claims 5, 12, and 19 “wherein standardizing geological data to the global reference ages based on the correspondence between the dimension of the geological data and the corresponding local geotemporal marker comprises applying the dimension to age function to the geological data” and claim 7 “wherein the geological data comprises the dimension and the corresponding local geotemporal marker” which describes what the standardized geological data includes and thus inherit the same defect as their respective parent claims. Claims 6, 13, and 20 “wherein the dimension to age function is generated by: obtaining a chronostratigraphic dataset, wherein the chronostratigraphic dataset comprises multiple local geotemporal markers and corresponding global reference ages; matching the multiple local geotemporal markers of the chronostratigraphic dataset to the geological data to generate dimension to age data, wherein the dimension to age data comprises global reference ages and corresponding dimensions; generating a dimension to age function by interpolating the dimension to age data; and storing the dimension to age function” which provides for how the age function is generated similar to that of the independent claims and thus are not patent eligible similarly. Claim 8 “wherein the global reference ages are common to disparate volumes of interest” which further describes the global ages shown in the independent claims already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.0	Claim(s) 1-4, 7-11, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (USPG_PUB No. 2019/0197200).
	4.1	In considering claims 1, 15, Williams teaches a computer-implemented method (para 16) for associating a standard numerical age to an attribute of geological data from disparate locations, the computer-implemented method being implemented in a computer system that includes a physical computer processor and electronic storage (para 16-17), the computer-implemented method comprising: 
generating a standardized geological age dataset by standardizing geological data to a global reference age based on a dimension of the geological data, a local geotemporal marker, and a dimension to age function (fig.1, 3, para [0080] Next, in a chronostratigraphic correlation action 104, depositional features present in the well logs are identified and similar physical properties of the normalized well logs may be grouped together or otherwise correlated to produce chronostratigraphic correlations between the data.  In the chronostratigraphic framework action 106, multiple chronostratigraphic correlations are made from surface to total depth of each well to produce the chronostratigraphic framework.  In the geologic time correlation action 110, geologic time scale divisions are assigned to each of the geologic subdivisions identified by the well log data.  In this action, the Cartesian data in each of the identified depositional features are correlated to the geologic age of that feature to produce a dated chronostratigraphic framework.  The geologic age determination 108 may be made according to literature values, core data, third party observations, outcrops, structure maps, geochronology, biostratigraphy, or any combination of such methods known to one of skill in the art.  These data comprising the Cartesian coordinates correlated to the geologic time are then arranged in a database for subsequent retrieval, analysis and manipulation.  In the structural grid action 112, the dated chronostratigraphic framework may then be used to produce a structural grid for one or more of the geologic subdivisions present.  In an embodiment, these data may be grouped and analyzed to produce a representation of the shape of the surface determined according to a common age of the depositional feature or features, see further para 0015-0018  In an embodiment, the method according to the instant disclosure is comprised of obtaining, then digitizing on a computer or other suitable digitizing apparatus, log data from a plurality of wells drilled in a desired geologic basin; then normalizing the log data from each well using a standardized scale; correlating each digitized well log to create a stratigraphic framework for the entire basin; correlating the discrete subsurface data points with one or more attributes including an age of the strata to create a chronostratigraphic framework for the one or more basins and, identifying the observable depositional features and facies for each interval in each well.  The database or method according to the instant disclosure also encompasses visually displaying a plurality of individual well logs to reveal consistent depositional characteristics of a cross-sectional area); and storing the standardized geological age dataset (para [0082] The chronostratigraphic framework data may then be stored in a chronostratigraphic database for subsequent retrieval, analysis and manipulation.  A contour map 314 describing the surface of a particular geologic subdivision (Triassic subdivision 320 shown) may then be produced utilizing the data in the chronostratigraphic database, as shown in FIG. 3.  Each point along the surface may be described by the Cartesian coordinates X, Y, and Z, and further described by the geologic age T, in this case, 200 million years or by the accepted era or period name.  [0144] Q1.  A method to produce a chronostratigraphic database according to Embodiment K1, L1, M1, N1, O1, or P1, wherein at least one of the correlations is automated.  [0145] R1.  A method to produce a chronostratigraphic database according to Embodiment K1, L1, M1, N1, O1, P1, or Q1, wherein the digital well log data and normalized digital well log data are stored in a database), the standardized geological age dataset comprising the dimension of the geological data assigned with the global reference ages and the corresponding local geotemporal marker assigned with the global reference ages (see para [0116] W. The chronostratigraphic modeling method according to Embodiment U or V, further comprising interpolating to assign an age attribute to data points within a same location set having elevations spaced between age correlations attribute-tagged data points within the set.  [0117] X. The chronostratigraphic modeling method according to Embodiment U, V, or W, further comprising extrapolating to assign an age attribute to data points within a same location set having elevations spaced away from an oldest or youngest one of the age correlation attribute-tagged data points within the set.  [0118] Y. The chronostratigraphic modeling method according to Embodiment U, V, W, or X, wherein the display comprises a same-age irregular plane surface of data points having a selected age correlation attribute.  [0119] Z. The chronostratigraphic modeling method according to Embodiment U, V, W, X, or Y, further comprising labeling the isochron with the age, geologic time period name, formation name, or a combination thereof.  [0120] A1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, or Z, comprising specifying a geologic time period name or formation name as a search query, and converting the geologic time period name or formation name into a corresponding specified age, and searching the database by the specified age.  [0121] B 1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, or A1, wherein the spatial coordinates and age tags are determined by normalizing digitized well log data to produce a plurality of discrete data points; [0122] marking observable depositional features for each digitized well log using a standardized scale to produce an X, Y, and Z framework; [0123] correlating the normalized digitized well log data to an identified geologic formation to create a stratigraphic framework for said data; and [0124] correlating at least one data point within a depositional feature to known geologic time event of the depositional feature T to produce the chronostratigraphic database, further fig.3, 0137-0138).
4.2	As per claims 2, 16, Williams teaches the step of obtaining parameters, wherein the parameters comprise one of a target geological attribute, a volume of interest, and a target global reference age (see fig.1, para [0113] T. The chronostratigraphic modeling system according to Embodiment A, B, C, D, E, F, G, H, I, J, K, L, M, N, O, P, Q, R, or S, wherein the database includes one or more attributes associated with at least one data point or a range of data points which includes production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature data, pressure data, fluid characteristic data, descriptions of suppliers of commercial activities relevant to the location described by the at least one data point or the range of data points, or a combination thereof.  [0114] U. A chronostratigraphic modeling method, comprising searching a searchable database comprising a plurality of discrete subsurface data points comprising spatial coordinates (x, y, z) and one or more attributes associated therewith, including a set of age-tagged data points wherein the one or more attributes comprises an age correlation (T) associated with the respective data point, and displaying the selected data points in an isochron selected from points, lines, grids, surfaces, volumes and combinations thereof.  [0115] V. The chronostratigraphic modeling method according to Embodiment U, wherein the spatial coordinates comprise longitude (x), latitude (y) and elevation (z), wherein the database comprises a plurality of data points with different latitudes, a plurality of data points with different longitudes, and a plurality of same location (x,y) data point sets having essentially the same latitude and longitude and different elevations, comprising tagging a plurality of data points in a same location set are tagged with an age correlation attribute, wherein the age correlation attribute increases in value with increasing depth.  [0116] W. The chronostratigraphic modeling method according to Embodiment U or V, further comprising interpolating to assign an age attribute to data points within a same location set having elevations spaced between age correlation attribute-tagged data points within the set); generating a refined geological dataset by refining the standardized geological age dataset based on the parameters (see fig.1, para [0111] dynamically modifying the retrieved advertisement or public service message using the variable definitions in the requested web page in order to customize the advertisement or public service message in real time, the variable definitions used to dynamically modify the retrieved advertisement or public service message comprising the chronostratigraphic information and second information; and [0112] serving the retrieved and customized advertisement or public service message on the web page to the user.  [0113] T. The chronostratigraphic modeling system according to Embodiment A, B, C, D, E, F, G, H, I, J, K, L, M, N, O, P, Q, R, or S, wherein the database includes one or more attributes associated with at least one data point or a range of data points which includes production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature data, pressure data, fluid characteristic data, descriptions of suppliers of commercial activities relevant to the location described by the at least one data point or the range of data points, or a combination thereof); generating a first representation of an age slice using visual effects to depict at least a portion of the refined geological dataset and displaying the first representation (see para [0114] U. A chronostratigraphic modeling method, comprising searching a searchable database comprising a plurality of discrete subsurface data points comprising spatial coordinates (x, y, z) and one or more attributes associated therewith, including a set of age-tagged data points wherein the one or more attributes comprises an age correlation (T) associated with the respective data point, and displaying the selected data points in an isochron selected from points, lines, grids, surfaces, volumes and combinations thereof; further [0139] L1.  A method to produce a chronostratigraphic database according to Embodiment K1, further comprising extracting formation tops to create visual display of formation surface; and utilizing intersect surfaces of non-conformity surface with formation surface to create a truncation line for overlay on a visual display of chronostratigraphic maps).
4.3	With regards to claims 3, 10, 17, Williams teaches the step of generating a second representation of an age window using visual effects to depict at least a portion of the global reference ages and at least a portion of the corresponding local geotemporal marker and displaying the second representation (see fig.3 para [0082] [0082] As shown in FIG. 3, in an embodiment, a contour map of a surface of a particular layer of strata may be determined within a four dimensional space 300 according to the present disclosure.  Well logs from the wells present therein e.g., 302, 304, and 306, may be digitized and the geologic subdivisions i.e., Cretaceous 67MY (316), Jurassic 140 MY (318), Triassic 200 MY (320), and Permian 250 MY (322), determined therefrom and correlated using a plurality of correlation points 308 to produce a chronostratigraphic framework.  In addition, data gathered from a plurality of core samples 310, outcrops 312, well logs, seismic readings and the like may be incorporated into the chronostratigraphic framework.  An appropriate geologic age may then be determined and associated with each of the data points contained within or between a particular geologic subdivision to produce and enhance the age-dated chronostratigraphic framework and database.  The data points between correlation points may be interpolated based on assumptions common in the art.  The chronostratigraphic framework data may then be stored in a chronostratigraphic database for subsequent retrieval, analysis and manipulation.  A contour map 314 describing the surface of a particular geologic subdivision (Triassic subdivision 320 shown) may then be produced utilizing the data in the chronostratigraphic database, as shown in FIG. 3.  Each point along the surface may be described by the Cartesian coordinates X, Y, and Z, and further described by the geologic age T, in this case, 200 million years or by the accepted era or period name, An appropriate geologic age may then be determined and associated with each of the data points contained within or between a particular geologic subdivision to produce and enhance the age-dated chronostratigraphic framework and database.  [0087] The chronostratigraphic modeling system according to Embodiment A, B, or C, wherein a plurality of data points in a same location set are tagged with an age correlation attribute, wherein the age correlation attribute increases in value with increasing depth, and that with increase depth a second representation could be generated, and display the second representation para [0091] H. The chronostratigraphic modeling system according to Embodiment A, B, C, D, E, F, or G, further comprising a display tool to display the selected data points, see further para [0139] A method to produce a chronostratigraphic database according to Embodiment K1, further comprising extracting formation tops to create visual display of formation surface; and utilizing intersect surfaces of non-conformity surface with formation surface to create a truncation line for overlay on a visual display of chronostratigraphic maps).
4.4	Regarding claims 4, 11, 18, Williams teaches that wherein the target geological attribute comprises one of an isopach, paleobathymetry, paleotopography, lithology, facies, pressure, paleo-pressure, temperature, paleo-temperature, vitrinite reflectance, density, paleo-environment, mineralogy, bio-abundances, biofacies, biozones, bioclusters, geomechanical, geochemical, magnetization, conductivity, velocity, geochronological, thermochronological, radiometric, petrophysical, porosity, permeability, fluid composition, production data, drilling data, electric logging data, well penetration, ownership, and rights (see para [0063], In an embodiment, the one or more attributes which may be associated with a particular data point, preferably having (x, y, z, T) or a range of particular data points may include production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature, pressure, fluid characteristic data, and the like.  The one or more attributes associated with a particular data point (x, y, z, T) or a range of particular data points may also include descriptions of suppliers of commercial activities relevant to a particular location.  Examples include information relevant to suppliers of products, services, and/or other commercial activities present at or near a particular location and/or information relevant to suppliers having various forms of specific information about a particular data point or range of particular data points which may or may not be generally available to the public, combinations thereof, and the like).
4.5	As per claims 7, 14, Williams teaches that wherein the geological data comprises the dimension and the corresponding local geotemporal marker (A contour map 314 describing the surface of a particular geologic subdivision (Triassic subdivision 320 shown) may then be produced utilizing the data in the chronostratigraphic database, as shown in FIG. 3.  Each point along the surface may be described by the Cartesian coordinates X, Y, and Z, [0074] In an embodiment, the chronostratigraphic modeling system may further comprise a search engine for selecting data points by spatial coordinate, age correlation, formation name or a combination thereof.  The chronostratigraphic modeling system may further comprise a display tool to display the selected data points.  In an embodiment, the chronostratigraphic modeling system may display a same-age irregular plane surface of data points having a selected age correlation attribute (see FIG. 3).  The chronostratigraphic modeling system may be searched according to the age, geologic time period name, formation name or any combination thereof.  The display may further comprise a plurality of the same-age irregular plane surfaces of different selected ages, which may be in the form of subsurface isochron lines).
4.6	Regarding claims 8, Williams teaches that wherein the global reference ages are common to disparate volumes of interest (Williams 3, para 141 A method to produce a chronostratigraphic database according to Embodiment K1, L1, or M1, further comprising selecting the well logs for the scanning based on areas of interest in a basin or a plurality of basins).
4.7	As per claim 9, Williams teaches a computer-implemented method for associating a standard numerical age to an attribute of geological data from disparate locations, the computer-implemented method being implemented in a computer system that includes a physical computer processor and electronic storage, the computer-implemented method comprising: 
generating a standardized geological age dataset by standardizing geological data to a global reference age based on a dimension of the geological data, a local geotemporal marker, and a dimension to age function (fig.1, 3, para 80, [0080] Next, in a chronostratigraphic correlation action 104, depositional features present in the well logs are identified and similar physical properties of the normalized well logs may be grouped together or otherwise correlated to produce chronostratigraphic correlations between the data.  In the chronostratigraphic framework action 106, multiple chronostratigraphic correlations are made from surface to total depth of each well to produce the chronostratigraphic framework.  In the geologic time correlation action 110, geologic time scale divisions are assigned to each of the geologic subdivisions identified by the well log data.  In this action, the Cartesian data in each of the identified depositional features are correlated to the geologic age of that feature to produce a dated chronostratigraphic framework.  The geologic age determination 108 may be made according to literature values, core data, third party observations, outcrops, structure maps, geochronology, biostratigraphy, or any combination of such methods known to one of skill in the art.  These data comprising the Cartesian coordinates correlated to the geologic time are then arranged in a database for subsequent retrieval, analysis and manipulation.  In the structural grid action 112, the dated chronostratigraphic framework may then be used to produce a structural grid for one or more of the geologic subdivisions present.  In an embodiment, these data may be grouped and analyzed to produce a representation of the shape of the surface determined according to a common age of the depositional feature or features, see further para 0015 geological markers and age function.); obtaining parameters, wherein the parameters comprise one of a target geological attribute, a volume of interest, and target global reference ages (see fig.1, para [0113] T. The chronostratigraphic modeling system according to Embodiment A, B, C, D, E, F, G, H, I, J, K, L, M, N, O, P, Q, R, or S, wherein the database includes one or more attributes associated with at least one data point or a range of data points which includes production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature data, pressure data, fluid characteristic data, descriptions of suppliers of commercial activities relevant to the location described by the at least one data point or the range of data points, or a combination thereof.  [0114] U. A chronostratigraphic modeling method, comprising searching a searchable database comprising a plurality of discrete subsurface data points comprising spatial coordinates (x, y, z) and one or more attributes associated therewith, including a set of age-tagged data points wherein the one or more attributes comprises an age correlation (T) associated with the respective data point, and displaying the selected data points in an isochron selected from points, lines, grids, surfaces, volumes and combinations thereof.  [0115] V. The chronostratigraphic modeling method according to Embodiment U, wherein the spatial coordinates comprise longitude (x), latitude (y) and elevation (z), wherein the database comprises a plurality of data points with different latitudes, a plurality of data points with different longitudes, and a plurality of same location (x,y) data point sets having essentially the same latitude and longitude and different elevations, comprising tagging a plurality of data points in a same location set are tagged with an age correlation attribute, wherein the age correlation attribute increases in value with increasing depth.  [0116] W. The chronostratigraphic modeling method according to Embodiment U or V, further comprising interpolating to assign an age attribute to data points within a same location set having elevations spaced between age correlation attribute-tagged data points within the set); generating a refined geological dataset by refining the standardized geological age dataset based on the parameters (see fig.1, para [0111] dynamically modifying the retrieved advertisement or public service message using the variable definitions in the requested web page in order to customize the advertisement or public service message in real time, the variable definitions used to dynamically modify the retrieved advertisement or public service message comprising the chronostratigraphic information and second information; and [0112] serving the retrieved and customized advertisement or public service message on the web page to the user.  [0113] T. The chronostratigraphic modeling system according to Embodiment A, B, C, D, E, F, G, H, I, J, K, L, M, N, O, P, Q, R, or S, wherein the database includes one or more attributes associated with at least one data point or a range of data points which includes production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature data, pressure data, fluid characteristic data, descriptions of suppliers of commercial activities relevant to the location described by the at least one data point or the range of data points, or a combination thereof); generating a first representation of an age slice using visual effects to depict at least a portion of the refined geological dataset and displaying the first representation (see para [0114] U. A chronostratigraphic modeling method, comprising searching a searchable database comprising a plurality of discrete subsurface data points comprising spatial coordinates (x, y, z) and one or more attributes associated therewith, including a set of age-tagged data points wherein the one or more attributes comprises an age correlation (T) associated with the respective data point, and displaying the selected data points in an isochron selected from points, lines, grids, surfaces, volumes and combinations thereof; further [0139] L1.  A method to produce a chronostratigraphic database according to Embodiment K1, further comprising extracting formation tops to create visual display of formation surface; and utilizing intersect surfaces of non-conformity surface with formation surface to create a truncation line for overlay on a visual display of chronostratigraphic maps).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.0	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USPG_PUB No. 2019/0197200), in view of Keating et al. (The impact of Mars geological evolution in high energy ionizing radiation environment through time, 2012 (8 pages)).
5.1	As per claims 5, 12, 19, Williams teaches most of the instant claims, including wherein standardizing geological data to the global reference ages based on the correspondence between the dimension of the geological data and the corresponding local geotemporal marker (see para [0063], In an embodiment, the one or more attributes which may be associated with a particular data point, preferably having (x, y, z, T) or a range of particular data points may include production data, geochemical data, points of perforation data, terrestrial sample data, paleontological data, temperature, pressure, fluid characteristic data, and the like.  The one or more attributes associated with a particular data point (x, y, z, T) or a range of particular data points may also include descriptions of suppliers of commercial activities relevant to a particular location.  Examples include information relevant to suppliers of products, services, and/or other commercial activities present at or near a particular location and/or information relevant to suppliers having various forms of specific information about a particular data point or range of particular data points which may or may not be generally available to the public, combinations thereof, and the like). However, he does not specifically state that it comprises applying the dimension to age function to the geological data.
Keating et al. teaches applying the dimension to age function to the geological data (see fig.4-6, Data points computed employing the transfer functions were obtained by the methods discussed in Section “section 5.2”, Keating et al. in 2006 published results on the dependence of Mars radiation environment with atmospheric pressure at the surface. These results have been obtained with transfer functions computed based on the analysis of extensive data obtained with MarsREC, for typical modern climatological conditions. In the herein presented work those transfer functions (Keating et al., 2006) were extrapolated and used to predict the evolution in time of GCR protons-induced radiation environment at the surface of Mars). 
Williams and Keating et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Keating et al. is similar to that of Williams. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Keating et al. et al. with that of Williams because Keating et al. provides a more accurate determination of and optimizing requirements (see upper right column of page 76).
5.2	With regards to claims 6, 13, 20, the combined teachings of Williams and Keating et al. teach that wherein the dimension to age function is generated by: obtaining a chronostratigraphic dataset, wherein the chronostratigraphic dataset comprises multiple local geotemporal markers and corresponding global reference ages (see Williams fig.1, para [0075] In an embodiment, the chronostratigraphic modeling system may further comprise a table linked to the search engine to correlate geologic time period names with geologic age, whereby the age correlation attribute is searchable by geologic time period including supereon, eon, era, period, epoch, age and/or chron, which may also be expressed in terms of eonothem, erathem, system, series, stage, and/or chronozone.  See Table 1, below for a list of preferred geological time markers, names, chronological units, and system names.  The database may also comprise data points from multiple depositional basin areas.  In an embodiment, age correlation of the age-tagged data points may be based on similar attributes of nearby or adjacent datapoints. [0122] marking observable depositional features for each digitized well log using a standardized scale to produce an X, Y, and Z framework; [0123] correlating the normalized digitized well log data to an identified geologic formation to create a stratigraphic framework for said data; and [0124] correlating at least one data point within a depositional feature to known geologic time event of the depositional feature T to produce the chronostratigraphic database.  [0125] C1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, A1, or B1, comprising determining the age tag for a depositional feature by direct measuring of cores taken from a well, by direct observation of the composition and characteristics of components which exist in cores taken from a well, by indirect and/or direct determination of related outcroppings of the depositional feature, by literature values of geologic formations, by structure maps, or a combination thereof [0126] D1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, A1, B1, or C1, wherein the age tag determination is manual.  [0127] E1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, A1, B1, C1, or D1, wherein the age tag determination is automatic.  [0128] F1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, A1, B1, C1, D1, or E1, comprising amplifying or demodulating the normalized digital well log data to show additional well information.  [0129] G1.The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, A1, B1, C1, D1, E1, or F1, further comprising digitizing well log data to create the digitized well log data); matching the multiple local geotemporal markers of the chronostratigraphic dataset to the geological data to generate dimension to age data (Williams para [0055] d) scaling the normalized digitized well log data to emphasize the markers across multiple well logs; [0122] marking observable depositional features for each digitized well log using a standardized scale to produce an X, Y, and Z framework; [0123] correlating the normalized digitized well log data to an identified geologic formation to create a stratigraphic framework for said data; and [0124] correlating at least one data point within a depositional feature to known geologic time event of the depositional feature T to produce the chronostratigraphic database. fig.3, para [0015] e) correlating the normalized digitized well log data to identify geologic markers in each depositional stratum; and correlating data points within a depositional stratum with the geologic age of the stratum. [0018] correlating each digitized well log to create a stratigraphic framework for the entire basin; correlating the discrete subsurface data points with one or more attributes including an age of the strata to create a chronostratigraphic framework for the one or more basins)), wherein the dimension to age data comprises global reference ages and corresponding dimensions (see Williams [0121] B 1.  The chronostratigraphic modeling method according to Embodiment U, V, W, X, Y, Z, or A1, wherein the spatial coordinates and age tags are determined by normalizing digitized well log data to produce a plurality of discrete data points); generating a dimension to age function by interpolating the dimension to age data (see Keating et al. (see Keating fig.4-6, Data points computed employing the transfer functions were obtained by the methods discussed in Section “section 5.2”, Keating et al. in 2006 published results on the dependence of Mars radiation environment with atmospheric pressure at the surface. These results have been obtained with transfer functions computed based on the analysis of extensive data obtained with MarsREC, for typical modern climatological conditions. In the herein presented work those transfer functions (Keating et al., 2006) were extrapolated and used to predict the evolution in time of GCR protons-induced radiation environment at the surface of Mars); and storing the dimension to age function (para The chronostratigraphic framework data may then be stored in a chronostratigraphic database for subsequent retrieval, analysis and manipulation). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Keating et al. et al. with that of Williams because Keating et al. provides a more accurate determination of and optimizing requirements (see upper right column of page 76).
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Doronichev et al. (USPG_PUB No. 2020/0183044) teaches a computing system assessment of geological similarity of wells employing well-log data includes receiving logs with and extracting signatures from the logs using the chronostratigraphic markers. 
	6.2	Williams (USPG_PUB No. 2012/0215628) teaches a chronostratigraphic database comprising a plurality of discrete data points, wherein each data point comprises an x, y, z and T value, wherein x, y, and z are Cartesian coordinates describing a position and T is a geologic time event relative to said position.
	6.3	Pepper et al. (USPG_PUB No. 2012/0029828) teaches a method for performing chronostratigraphic interpretation of a subterranean formation. The method includes obtaining a seismic volume containing stratigraphic features of the subterranean formation deformed by structural events, performing structural restoration of the seismic volume to generate a restored 
	6.4	Dulac et al. (U.S. Patent No. 10.795.053) teaches a system and method for modeling a geological structure may include, in an initial model, computing a first function for a geological structure including a first set of iso-surfaces.
7.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        December 3, 2021